17 N.Y.3d 883 (2011)
957 N.E.2d 1141
933 N.Y.S.2d 638
2011 NY Slip Op 86878
THE PEOPLE OF THE STATE OF NEW YORK ex rel. ELBERT WELCH, Appellant,
v.
JAMES HESSEL, Acting Superintendent, Gowanda Correctional Facility, Respondent.
Motion No: 2011-796.
Court of Appeals of New York.
Submitted July 25, 2011.
Decided October 18, 2011.
On the Court's own motion, appeal dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion for leave to appeal denied.
Judge PIGOTT taking no part.